Case: 18-10935   Date Filed: 10/11/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10935
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00314-JDW-AAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GIOVANNI SANTIAGO-OQUENDO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 11, 2018)

Before TJOFLAT, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-10935   Date Filed: 10/11/2018   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Giovanni Santiago-Oquendo in

this appeal from the revocation of Santiago-Oquendo’s supervised release, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Santiago-Oquendo’s supervised release and his sentence are

AFFIRMED.




                                        2